Title: To James Madison from William Loughton Smith, 14 April 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


14 April 1801, Lisbon. No. 46. Encloses copy of correspondence with Portuguese government concerning the “outrage” committed by some of the crew of British frigate [Diane] in the port of Lisbon. Plans to transmit copy of protest to Rufus King. Speculates that Portuguese patriarch’s pastoral (copy enclosed), an unofficial call to arms, was meant to be a test of public opinion and notes the spirit of conciliation that has followed, now that Portugal must stand without British support. With post closed, Smith observes that little can be known about Spanish intentions, French policies, or conditions in Mediterranean.
 

   
   RC and enclosures (DNA: RG 59, DD, Portugal, vol. 5). RC 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 10 June. Enclosures 7 pp.


